—In an action pursuant to RPAPL article 15 to determine title to real property, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Emerson, J.), entered January 7, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint as untimely, and denied their cross motion for summary judgment.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment. The defendants made a prima facie showing of entitlement to judgment as a matter of law by tendering sufficient evidence to demonstrate the absence of a material issue of fact (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; Zuckerman v City of New York, 49 NY2d 557). In opposing the motion, the plaintiffs improperly made belated assertions raising feigned issues of fact in an attempt to avoid the consequences of a dismissal (see, Vento v City of New York, 262 AD2d 309; Fontana v Fortunoff, 246 AD2d 626; Capraro v Staten Is. Univ. Hosp., 245 AD2d 256). Consequently, the denial of the plaintiffs’ cross motion was also proper. Krausman, J. P., Friedmann, Feuerstein and Smith, JJ., concur.